Citation Nr: 1127317	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to April 1955.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In December 2009, the Board remanded this appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
 

REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the appellant's claim.  This appeal was remanded by the Board in December 2009 for issuance of proper notice to the appellant and for a VA medical opinion regarding the cause of the Veteran's death.

Initially, the Board observes that the January 2011 notice letter mailed to the appellant was returned undelivered.  It appears that the appellant has a new mailing address, as indicated by the United States Postal Service on the returned mail envelope.  However, there is no indication in the record that the January 2011 notice letter was mailed to the appellant at her new address.  Because the appellant has yet to be provided notice of VA's duty to notify and to assist on the issue of entitlement to service connection for the cause of the Veteran's death, and because the United States Postal Service has provided VA with a new mailing address for the appellant,  the Board finds that further efforts are needed to provide the appellant compliant notice under the redefined duty to notify.

Next, the Board notes that two VA medical opinions were obtained on remand regarding the cause of the Veteran's death.  In the first opinion, dated in February 2010, following a review of the claims file, a VA psychologist opined that it was at least as likely as not that the Veteran's psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) by his treating physician, was related to his military service.  In support of the opinion, the examiner noted that the Veteran's treating physician indicated treatment for war-related PTSD and that the Veteran's widow had provided lay evidence of triggers for symptoms and evidence of specific symptoms to support the diagnosis of PTSD and its relationship to service.  The examiner noted that the July 1982 VA psychiatric examination documented the presence of a number of symptoms specific to PTSD.  Finally, the examiner noted that pharmacy records document the use of anti-anxiety medications prior to and at the time of the Veteran's death.  

The February 2010 examiner's opinion, indicating that the Veteran's psychiatric disorder was related to active military service, was based on a review of the claims file, addressed pertinent clinical evidence of record, and was supported by rationale. Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Significantly, there is no contrary opinion of record regarding the etiology of the Veteran's psychiatric disorder.  Accordingly, the Board finds the February 2010 opinion to be both probative and persuasive.

In the second opinion obtained on remand, dated in February 2011, the VA examiner listed the causes of the Veteran's death as congestive heart failure, chronic obstructive pulmonary disease (COPD), renal insufficiency, and hypertension.  Based on a review of the claims file, the VA examiner opined that the Veteran's death was not caused by, not related to, and not aggravated by his PTSD.  In support of the opinion, the examiner noted that congestive heart failure, COPD, renal insufficiency, and hypertension are not caused by PTSD.  The examiner noted the risk factors for COPD to include genetics and tobacco use.  The risk factors for hypertension include genetics, diet, hormonal/metabolic disease, aging, and obesity.  The examiner noted that renal insufficiency was due to hypertension, and that the congestive heart failure was likely related to the hypertension as well.  Finally, the examiner noted that there is no mention of PTSD or any other mental condition listed as a contributing cause on the death certificate.  

The Board finds the February 2011 VA opinion to be probative to the extent that it was based on a review of the claims file and the medical expertise of the examiner.  Prejean v. West, 13 Vet. App. 444 (2000).  However, the examiner did not provide an adequate rationale for that opinion, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner did not address whether the Veteran's existing psychiatric disorder at the time of death aggravated his congestive heart failure, COPD, renal insufficiency, or hypertension.  To that end, the Board notes that an August 1982 VA cardiovascular examiner diagnosed various disabilities, including heart failure, moderate COPD, hypertension, and anxiety neurosis, and specifically noted that the anxiety neurosis "may be causing much of his problems."  Accordingly, the Board finds that the February 2011 opinion, standing alone, is inadequate for rating purposes.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Because no VA examiner has yet provided an adequate opinion as to whether the Veteran's psychiatric disability aggravated his congestive heart failure, COPD, renal insufficiency, or hypertension, the Board finds that an additional VA opinion is warranted to fairly decide the merits of the appellant's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:
1. Send to the appellant's current address of record a notice letter that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112  (2004).  Notify the appellant of the regulations regarding the effective date of any award of Dependency and Indemnity Compensation (DIC) benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the notice must include: (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

2. Request that the VA examiner who reviewed the Veteran's file in February 2011 provide another opinion as to whether any psychiatric disorder contributed to the Veteran's death.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should provide the rationale, with citation to relevant medical findings, for the opinions provided.  Specifically the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder caused or aggravated his congestive heart failure, COPD, renal insufficiency, or hypertension, which led to his death.  The examiner must acknowledge and discuss any lay evidence and reconcile the opinion with all other clinical evidence of record, including the August 1982 VA cardiovascular examiner's notation that the Veteran's anxiety neurosis "may be causing much of his problems."

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


